Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  	Applicant’s amendment of 21 January 2022, in which claims 9, 13 have been amended, and claims 12, 20, 21 have been cancelled, is acknowledged.
Claims 9-11, 13-15, 17, 28 are pending in the instant application. 
Claims 9-11, 13-15, 17, 28 are being examined on their merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2022 is acknowledged and considered.
Response to arguments of 21 January 2022
In view of Applicant’s amendment of 21 January 2022, all the rejections to claims 12, 20, 21 are herein withdrawn. Claims 12, 20, 21 have been cancelled.
In view of Applicant’s amendment of 21 January 2022, the rejection of claims 9-15, 17, 20-21, 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has amended claim 9 to recite major depressive disorder.
Applicant’s arguments against the rejection of claims 9-15, 17, 20-21, 28 under 35 U.S.C. 103 over Nishiyama, in view of Pellegrini, have been considered.
Applicant argues (page 7, last paragraph) that the combination of Nishiyama and Pellegrini does not disclose any symptom of anxiety, much less the specifically claimed symptoms of anxiety. In response, treatment of a disease is synonymous with treatment of the i of 0.32 nM; Nishiyama teaches [0005] that depression and anxiety are diseases of the CNS caused by noradrenaline (NA) and 5-hydroxytryptamine (5-HT). Nishiyama teaches the augmentation of 5-HTergic neurotransmission mainly influences depressive and anxious mood.  Thus, Nishiyama implicitly teaches that compound 88, as sub-nanomolar inhibitor of 5-HT, is useful to treat both anxiety and depression. Based on the teaching of Nishiyama, a POSITA would have been motivated to administer compound I to treat anxiety and depression in a subject suffering from co-morbid anxiety and depression/major depression, with the expectation that said compound is effective to treat anxiety and the various symptoms of anxiety in said subject. Monitoring for improvement of specific symptoms of disease, in this case anxiety disorder, in a method of treatment, with the expectation that treatment results in alleviation of symptoms of the disease, is routine, well within the skill of the artisan.
Applicant argues (page 8, second paragraph) that the office has not established a prima facie case of obviousness.
Applicant refers to (page 8, third paragraph) the Declaration of Dr. Jay Saoud under 37 C.F.R. 1.132, submitted on 22 February 2021, which was acknowledged and considered in the office action mailed on 22 July 2021.
Applicant argues (page 8, third paragraph) that, in the Declaration, the oral administration of compound MN-117 (compound I) was shown to treat some symptoms of anxiety, namely fear, concentration problems, memory difficulties, depressed mood, somatic muscular complaints, gastrointestinal symptoms, or genitourinary symptoms. Applicant argues (page 8, last paragraph) that the specificity of Compound I was demonstrated by the fact that Compound I did not show 
In response, while treatment of a disease is synonymous with treatment of symptoms of said disease, there is no expectation that all symptoms of a disease are always treated in a method of treatment. Assessing the therapeutic effect of a compound on the different symptoms of anxiety disorder is obvious, because treatment of the disease is correlated with alleviation of the symptoms of the disease. A compound expected to be effective in a method of treatment of a disease, in this case anxiety disorder, will diminish/alleviate at least one symptom of the disease. 
In this case, compound I is expected to be effective to treat anxiety, which means that compound I is expected to alleviate at least one symptom of anxiety. The fact that 7 out of 9 symptoms of anxiety are alleviated in a method of treating anxiety with compound I does not represent unexpected results.
Further, insomnia may be a symptom of anxiety overlapping with symptoms of depression; many symptoms of anxiety overlap with symptoms of depression. This similarity in symptoms between depression and anxiety can make treatment ambiguous. Yet, instant compound I is expected to treat both anxiety and depression/major depression. Applicant has shown that the majority of symptoms -that 7 out of 9- of anxiety have been treated with compound I, which was expected for a sub-nanomolar inhibitor of 5-HT, useful to treat both anxiety and depression. 
For all these reasons, the rejection of claims 9-15, 17, 20-21, 28 under 35 U.S.C. 103 over Nishiyama, in view of Pellegrini, is herein maintained and a modified rejection, based on Applicant’s amendment of 21 January 2022, is made below.

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13-15, 17, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 2004/0138227, published 15 July 2004, cited in IDS), in view of Pellegrini et al. (US 2014/0206722, published 24 July 2014, cited in IDS).
Nishiyama (US 2004/0138227) teaches that the compounds below:
compound 88, ([1372], page 91):

    PNG
    media_image1.png
    362
    460
    media_image1.png
    Greyscale
, which is the very compound of instant formula I;
and compound 136 ([1481], [1464]-[1466], pages 104-105)
    PNG
    media_image2.png
    243
    271
    media_image2.png
    Greyscale
 , which is the very compound of instant formula II,
have 5-HT reuptake inhibitory activity, and are useful to treat [0009] 5-HT mediated diseases in the central nervous system, such as, for example, anxiety neurosis, obsessive-compulsive disorder, panic disorder, social anxiety disorder, post-traumatic stress disorder, which are diseases listed in instant claim 13.
Nishiyama teaches (Table 3, [1880]) that compound 88 (instant compound I) above has a strong affinity for both 5-HT1A receptor, with a Ki of 0.75 nM, and 5-HT transporter, with a Ki of 0.32 nM. 
Nishiyama teaches (Table 3, [1880]) that compound 136 (instant compound II) above has a strong affinity for both 5-HT1A receptor, with a Ki of 0.37 nM, and 5-HT transporter, with a Ki of 0.18 nM. 

Nishiyama teaches oral administration of the compounds of the invention, Example 3 ([1882]-[1885]), in an animal model (male ddY mice) that establishes that the compounds of the invention act as antagonists on 5HT1A receptor. Nishiyama teaches that the compound of the invention given orally in 0.1-100 mg/kg antagonizes the lowering of the body temperature due to 8-OH-DPAT. From these results, it is concluded that the compound of the invention is superior in bioavailability and transfer into the brain [1885].
Nishiyama teaches that the compounds above have a serotonin reuptake inhibitory action and a 5-HT1A antagonistic action and are antidepressants showing quick expression of an anti-depressive effect, namely, rapid onset antidepressants ([0007], last 5 lines; [0779], lines 1-3; [1905], lines 1-7), effective in a method of treating depression ([0002], [0009], Example 4, [1886]-[1887]) in a subject.
Nihiyama teaches the monohydrochloride salt of compound 88 ([1356]-[1357], page 90), as in instant claim 17.
Nishiyama further teaches that the compounds of the invention, such as compound 88 or compound 136 above, are superior in bioavailability and transfer into the brain ([1885]).
Nishiyama teaches [0780] that, when a compound such as compound 88 above is used as a pharmaceutical agent, a systemic administration of a pharmacologically acceptable amount of the compound or a pharmacologically acceptable salt thereof to a mammal is included. Nishiyama teaches that the dose requires careful consideration for each case, and consideration of the age, body weight and condition of the subject, administration route, as well as nature and 
Nishiyama teaches that, for therapy, the compound is generally given as a pharmacological composition containing the compound or a pharmaceutically acceptable salt thereof in an amount sufficient to show an anti-depressive effect ([0781], lines 4-8). Nishiyama broadly teaches a method of treating depression in a subject in need thereof with a pharmaceutical composition containing 1-500 mg of the active ingredient ([0781], lines 8-10) per unit dose, which overlaps with the instant amounts in claims 9-11, 15, 28.
Nishiyama does not specifically teach a method of treating symptoms of anxiety disorder, or the different types of anxiety disorder (as in instant claim 13), as in the instant claims, with the compounds above. Nishiyama does not teach the specific therapeutically effective amounts listed in instant claims 9, 10, 11, 15, 28. 
Nishiyama does not teach a method of treating anxiety disorder or symptoms of anxiety in a subject suffering from co-morbid major depressive disorder, as in instant claims, with the compounds above.
Nishiyama does not teach the method, wherein the composition is administered to the subject according to the dosing regimen in instant claim 14.

Pellegrini et al. (US 2014/0206722, published 24 July 2014, cited in IDS) teach the compound below (HCl salt) ([0080]-[0081])

    PNG
    media_image3.png
    261
    312
    media_image3.png
    Greyscale
, also referred to as SON-117, or Wf-516, 
which is instant compound I,
as being effective to treat depression at a dose of 0.001 mg/kg, 0.01, 0.1, 1 mg/kg in an animal model of depression, the chronic stress model in rats (Example 4). 
Pellegrini teaches that the compound above is effective to treat depression at low dose [0010]. Pellegrini teaches that the compound above is effective to treat at least one symptom of depression in a human subject having major depressive disorder, wherein the compound is administered orally in a daily dose of 0.5 mg, 0.6 mg, 0.7 mg, 0.8 mg, 0.9 mg, 1 mg, 1.1 mg, 1.2 mg, 1.3 mg, 1.4 mg, 1.5 mg, 1.6 mg, 1.7 mg, 1.8 mg, 1.9 mg, 2 mg, 3 mg, 4 mg, 5 mg, 6 mg, 7 mg, and 7.5 mg.
Pellegrini further teaches (Example 5) that the compound below: 

    PNG
    media_image4.png
    269
    326
    media_image4.png
    Greyscale
, which is instant compound II,


It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the teachings of Nishiyama and Pellegrini to arrive at the instantly claimed method of treating anxiety disorder. The person of ordinary skill in the art would have been motivated to evaluate compounds 88 or 136 taught by Nishiyama in a method of treating anxiety disorder, because Nishiyama teaches that these compounds have sub-nanomolar 5-HT reuptake inhibitory activity, and are effective to treat depression, and Nishiyama teaches that depression and anxiety are diseases caused by augmentation of 5-HTergic neurotransmission, and Pellegrini teaches said compounds being effective to treat depression in a human subject suffering from major depression when orally administered at doses within the instantly claimed range. 
Thus, the person of ordinary skill in the art would have administered these 5-HT reuptake inhibitors in a method of treating anxiety in subjects who suffer from anxiety and co-morbid depression/major depression, with the expectation that said compounds treat anxiety and depression. 
The person of ordinary skill in the art would have been motivated to evaluate compounds 88 or 136 taught by Nishiyama in a method of treating anxiety neurosis, obsessive-compulsive disorder, panic disorder, social anxiety disorder, post-traumatic stress disorder, because Nishiyama teaches that these compounds have sub-nanomolar 5-HT reuptake inhibitory activity, and are useful to treat 5-HT mediated diseases in the central nervous system, such as, for example, anxiety neurosis, obsessive-compulsive disorder, panic disorder, social anxiety disorder, post-traumatic stress disorder. Thus, the person of ordinary skill in the art would have administered these compounds in a method of treating anxiety neurosis, obsessive-compulsive 
Further, administering compound 88 or compound 136 taught by Nishiyama in a method of treating anxiety disorder, and assessing the therapeutic effect on the different symptoms of anxiety disorder is obvious, because treatment of the disease is correlated with alleviation of the symptoms of the disease. Thus, a compound expected to be effective in a method of treatment of a disease, in this case anxiety disorder, will diminish/alleviate at least one symptom of the disease. Monitoring for improvement of specific symptoms of disease, in this case anxiety disorder, in a method of treatment, with the expectation that treatment results in alleviation of symptoms of the disease, is routine, well within the skill of the artisan.
Further, the person of ordinary skill in the art would have been motivated to 
optimize the dose of compound 88, or its active metabolite (as taught by Pellegrini) compound 136, administered in a method of treating anxiety disorder in order to arrive at the instantly claimed daily dose between 0.5 mg and 2.5 mg, because Pellegrini teaches that this very compound is effective to treat depression in patients suffering from major depression at a low dose such as 0.5 mg daily dose, Nishiyama broadly teaches that the general daily dose in the case of parenteral administration is 0.01-100 mg/kg, and Nishiyama teaches that the dose requires careful consideration for each case, and consideration of the age, body weight and condition of the subject, administration route, as well as nature and severity of the disease. Thus, the person of ordinary skill in the art would have been motivated to explore low doses of compound 88, as taught by Pellegrini, within the broad range taught by Nishiyama, based on each individual patient’s age, body weight and condition of the subject, administration route, as well as nature and severity of the disease, in order to achieve optimum therapeutic effect.   Since Pellegrini 
Further, with regards to claim 14, the person of ordinary skill in the art would have explored different lengths of administration of the therapeutically active compound 88, in a method of treating anxiety disorder, and would have monitored the symptoms of the disease, because optimizing the length of treatment and designing a therapeutic regimen in order to optimize the therapeutic effect achieved, is a routine step well within the competency of the skilled artisan. 
As such, claims 9-11, 13-15, 17, 28 are rejected as prima facie obvious.

Conclusion
Claims 9-11, 13-15, 17, 28 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627